                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        MICHAEL KROEGER,
                                   7                                                     Case No. 18-cv-00389-DMR
                                                      Plaintiff,
                                   8
                                               v.                                        SUA SPONTE JUDICIAL REFERRAL
                                   9                                                     FOR PURPOSES OF DETERMINING
                                        NANCY A. BERRYHILL,                              RELATIONSHIP OF CASES
                                  10
                                                      Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On January 17, 2018, Plaintiff filed this action. Pursuant to Civil Local Rule 3-12(c), the

                                  14   court sua sponte refers this case to Judge Susan Illston to determine whether it is related to

                                  15   Kroeger v. Colvin, 13-cv-5254-SI.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: February 21, 2019

                                  20
                                                                                      _____________________________________
                                  21                                                               Donna M. Ryu
                                                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
